Examiner’s Comment/Claim Interpretation
The Examiner conducted an interview with Applicant’s representative, Michael Hamlin, on 6/8/2022 to discuss the meaning of the claimed rib/ribs of claims 14-15 and 23-24. The Examiner understood from the drawings and claims that the claimed ribs are meant to refer to elements that are located on the collar of the syringe carrier. Applicant’s representative indicated that these were the claimed features. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Hamlin on 6/13/2022.

Claims 6 and 22 are cancelled. 

Claim 2, lines 11-15 are amended as follows:  “longitudinal slot is adapted to snap over the barrel of the syringe when the syringe is axially inserted  through the collar and the portion of the elongate body defining the longitudinal slot, wherein the portion of the elongate body defining the longitudinal slot extends to a distal end of the elongate body, wherein  the distal end of the elongate body includes shoulder sections shaped as a portion of a circle arranged in a transverse plane with respect to a longitudinal axis of the syringe carrier, wherein the shoulder sections are adapted to engage in the circumferential gap between a distal end of the barrel and the rigid needle shield.”

Claim 7, line 1 is amended as follows:  “The syringe carrier of claim  2, wherein the distal end of the elongate body”

Claim 18, lines 11-15 are amended as follows:  “longitudinal slot is adapted to snap over the barrel of the syringe when the syringe is axially inserted  through the collar and the portion of the elongate body defining the longitudinal slot, wherein a distal end of the elongate body includes shoulder sections shaped as a portion of a circle arranged in a transverse plane with respect to a longitudinal axis of the syringe carrier, wherein the shoulder sections are adapted to engage in the circumferential gap between the barrel and the rigid needle shield at the neck of syringe, wherein a distal surface of the syringe carrier is c-shaped,”

Claim 27, lines 13-14 are amended as follows:  “longitudinal slot is adapted to snap over the barrel of the syringe when the syringe is axially inserted  through the collar and the portion of the elongate body defining the longitudinal slot, wherein the portion of the elongate body defining the longitudinal slot extends to a distal end of the elongate body, wherein  the distal end of the”

Claim 28, lines 4-7 are amended as follows:  “ comprising an elongate body having a partially cylindrical shape with an internal diameter substantially corresponding to an outer diameter of the barrel, the elongate body comprising a collar at a proximal end of the elongate body and a longitudinal slot formed in a portion of the elongate body  that is distal of the collar and extends to a distal end of the elongate body,  the distal end of the elongate body comprising shoulder sections shaped as a”

Claim 28, line 15 is amended as follows:  “wherein the shoulder sections engage a circumferential gap between a distal end of the barrel and the rigid”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 11/3/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 2, 18, 27 and 28, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a portion of the elongate body defining the longitudinal slot is adapted to snap over the barrel of the syringe when the syringe is axially inserted through the collar and the portion of the elongate body defining the longitudinal slot, wherein the portion of the elongate body defining the longitudinal slot extends to a distal end of the elongate body, wherein the distal end of the elongate body includes shoulder sections shaped as a portion of a circle arranged in a transverse plane with respect to a longitudinal axis of the syringe carrier, wherein the shoulder sections are adapted to engage in the circumferential gap between a distal end of the barrel and the rigid needle shield, as recited in claim 2; a portion of the elongate body defining the longitudinal slot is adapted to snap over the barrel of the syringe when the syringe is axially inserted through the collar and the portion of the elongate body defining the longitudinal slot, wherein a distal end of the elongate body includes shoulder sections shaped as a portion of a circle arranged in a transverse plane with respect to a longitudinal axis of the syringe carrier, wherein the shoulder sections are adapted to engage in the circumferential gap between the barrel and the rigid needle shield at the neck of syringe, wherein a distal surface of the syringe carrier is c-shaped, as recited in claim 18; a portion of the elongate body defining the longitudinal slot is adapted to snap over the barrel of the syringe when the syringe is axially inserted through the collar and the portion of the elongate body defining the longitudinal slot, wherein the portion of the elongate body defining the longitudinal slot extends to a distal end of the elongate body, wherein the distal end of the elongate body includes shoulder sections shaped as a portion of a circle arranged in a transverse plane with respect to a longitudinal axis of the syringe carrier, wherein the shoulder sections are adapted to engage in the circumferential gap between the barrel and the rigid needle shield, as recited in claim 27; or the feature of where the elongate body of the syringe carrier comprises a collar at a proximal end of the elongate body and a longitudinal slot formed in a portion of the elongate body that is distal of the collar and extends to a distal end of the elongate body, the distal end of the elongate body comprising shoulder sections shaped as a portion of a circle arranged in a transverse plane with respect to a longitudinal axis of the syringe carrier and the method step of sliding the syringe with the rigid needle shield removably arranged on the needle through the collar in a distal direction such that a portion of the elongate body defining the longitudinal slot snaps over the barrel of the syringe as the elongate body returns to a non-deflected position as the rigid needle shield passes the shoulder sections, wherein the shoulder sections engage a circumferential gap between a distal end of the barrel and the rigid needle shield to prevent the syringe from moving axially relative to the syringe carrier while the elongate body is in the non-deflected position, as recited in claim 28, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2012/0053528 to Bollenbach et al., which discloses a syringe carrier (container holder 110) comprising: an elongate body (formed by legs 111) arranged to receive a barrel of a syringe (product container 120), the syringe comprising a neck having a smaller diameter than the barrel (at 122), a needle (needle 126) that extends from the neck (see Figs. 4a-4b), and a rigid needle shield (needle protecting cap 121) configured to be removably arranged on the needle, wherein, when the rigid needle shield is removably arranged on the needle, a portion of the rigid needle shield covers a portion of the neck (see Figs. 4a-4b), leaving a circumferential gap between the barrel and the rigid needle shield, wherein the elongate body has a partially cylindrical shape with an internal diameter substantially corresponding to an outer diameter of the barrel of the syringe (Figs. 3, 4a-4b), wherein the elongate body includes a collar (collar 119) at a proximal end of the elongate body and a longitudinal slot (119a) formed in the elongate body distally of the collar (see Fig. 3), wherein a portion of the elongate body defining the longitudinal slot is adapted to snap over the barrel of the syringe when the syringe is inserted into the syringe carrier (Figs. 4a-4b), wherein a distal end of the elongate body includes shoulder sections (projections 115) shaped as a portion of a circle arranged in a transverse plane with respect to a longitudinal axis of the syringe carrier (see Fig. 4a), wherein the shoulder sections are adapted to engage in the circumferential gap between the barrel and the rigid needle shield (See Fig. 4a), but Bollenbach et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783